 

Gnited States Court of Appeals
for the fifth Circutt

United States Courts
No. 20-20478 Southern District of Texas
FILED

December 01, 2020

JAMES K. COLLINS, David J. Bradley, Clerk of Court
Plaintiff—Appellant,
versus
D R HorTON-TEXAS LIMITED,

Defendant—Appellee.

 

Appeal from the United States District Court
for the Southern District of Texas
USDC No. 4:20-CV-1897

 

Before DENNIS, WILLETT, and Ho, Circuit Judges.
PER CURIAM:

This court must examine the basis of its jurisdiction on its own
motion, if necessary. Hill ». City of Seven Points, 230 F.3d 167, 169 (5th Cir.
2000). The district court dismissed this case as barred by res judicata on
August 14, 2020. The plaintiff filed a motion for reconsideration on August
24, 2020 and a notice of appeal on September 11, 2020. The district court
granted the motion to reconsider, vacated its dismissal order, and reopened
the case on September 14, 2020.
 

No. 20-20478

“Because the district court has already granted the only relief sought
by [the plaintiff], his appeal is moot, and this court lacks jurisdiction over it.”
United States v. Gallegos, 740 F. App’x 409, 410 (5th Cir. 2018) (per curiam)
(citing United States v. Heredia- Holguin, 823 F.3d 337, 340 (5th Cir. 2016)
(en banc)). Accordingly, the appeal is DISMISSED for want of jurisdiction.

 

Certified order issued Nov 09, 2020

July We Caner

Clerk, U.S. Court of Appeals, Fifth Circuit
 

a United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

December Ol, 2020 United States Courts
Southern District of Texas

FILED

Mr. David J. Bradley December 01, 2020
Southern District of Texas, Houston .
United States District Court David J. Bradley, Clerk of Court
515 Rusk Street

Room 5300

Houston, TX 77002

No. 20-20478 James Collins v. D R Horton-Texas Ltd.
USDC No. 4:20-CV-1897

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk

Vinten S bandner
By:
Christina A. Gardner, Deputy Clerk
504-310-7684

 

cc: Ms. Toni Sharretts Collins
Mr. Paul J. McConnell III
